USCA11 Case: 20-14704      Date Filed: 04/22/2022      Page: 1 of 5




                                         [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-14704
                   Non-Argument Calendar
                  ____________________

PIERRE LOUIS ALCIMA,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A209-168-888
                   ____________________
USCA11 Case: 20-14704       Date Filed: 04/22/2022    Page: 2 of 5




2                     Opinion of the Court                20-14704


Before JILL PRYPR, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Pierre Louis Alcima, pro se, seeks review of the Board of
Immigration Appeals’ (“BIA”) final order affirming without opin-
ion the immigration judge’s denial of his claims for asylum under
the Immigration and Nationality Act (“INA”) § 208(b)(1)(A), 8
U.S.C. § 1158(b)(1)(A), withholding of removal under INA
§ 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A), and withholding of re-
moval under the United Nations Convention Against Torture and
Other Cruel, Inhuman or Degrading Treatment or Punishment
(“CAT”), 8 C.F.R. § 208.16(c). We granted the government’s mo-
tion for summary denial of Alcima’s petition as to his claims for
withholding of removal and CAT relief but denied its motion as
to his asylum claim. He argues that the agency’s decision that he
was ineligible for asylum because he was firmly resettled in an-
other country before arriving in the United States was not sup-
ported by substantial evidence, as the record showed that he did
not intend to resettle in Brazil.
       When the BIA summarily affirms the immigration judge’s
decision with opinion, the immigration judge’s decision becomes
the final removal order subject to review. Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). We review the immi-
gration judge’s factual findings under the substantial evidence
test. Id. Under the “highly deferential substantial evidence test,”
we must affirm the agency’s decision if it is “supported by reason-
USCA11 Case: 20-14704        Date Filed: 04/22/2022     Page: 3 of 5




20-14704               Opinion of the Court                        3

able, substantial, and probative evidence on the record considered
as a whole.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th
Cir. 2004) (en banc) (quotation marks omitted). The substantial
evidence test requires us to “review the record evidence in the
light most favorable to the agency’s decision and draw all reason-
able inferences in favor of that decision.” Ruiz v. U.S. Att’y Gen.,
440 F.3d 1247, 1255 (11th Cir. 2006) (quotation marks omitted).
Accordingly, a finding of fact will be reversed only when the rec-
ord “compels” it, not merely because the record may support a
contrary conclusion. Id. (quotation marks omitted).
        An applicant for asylum must meet the INA’s definition of
a refugee. INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA de-
fines a refugee as:
      any person who is outside any country of such per-
      son’s nationality . . . and who is unable or unwilling
      to return to, and is unable or unwilling to avail him-
      self or herself of the protection of, that country be-
      cause of persecution or a well-founded fear of perse-
      cution on account of race, religion, nationality,
      membership in a particular social group, or political
      opinion.
INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To meet the defi-
nition of a refugee, the applicant must, “with specific and credible
evidence, demonstrate (1) past persecution on account of a statu-
torily listed factor, or (2) a well-founded fear that the statutorily
listed factor will cause future persecution.” Ruiz, 440 F.3d at 1257
(quotation marks omitted). Where an applicant demonstrates
USCA11 Case: 20-14704         Date Filed: 04/22/2022    Page: 4 of 5




4                      Opinion of the Court                 20-14704

past persecution, a rebuttable presumption that he has a well-
founded fear of future persecution applies. Id. If the petitioner
cannot show past persecution, he must show “a well-founded fear
of future persecution that is both subjectively genuine and objec-
tively reasonable.” Id.
        An applicant is not eligible for asylum if he or she was
“firmly resettled in another country prior to arriving in the United
States.” INA § 208(b)(2)(A)(vi), 8 U.S.C. § 1158(b)(2)(A)(vi). At
the time of the IJ’s denial of Alcima’s application for asylum, “firm
resettlement” was defined as follows: “An alien is considered to
be firmly resettled if, prior to arrival in the United States, he or
she entered into another country with, or while in that country
received, an offer of permanent resident status, citizenship, or
some other type of permanent resettlement . . . .” 8 C.F.R.
§ 1208.15 (effective until Jan. 11, 2021). At the time, an applicant
was not considered firmly resettled if he or she establishes that
“his or her entry into that country was a necessary consequence
of his or her flight from persecution, . . . he or she remained in
that country only as long as was necessary to arrange onward
travel, and . . . he or she did not establish significant ties in that
country.” Id. § 1208.15(a). Alternatively, an alien is not consid-
ered firmly resettled despite an “offer of permanent residence” if
the conditions of residence “were so substantially and consciously
restricted by the authority of the country of refuge that he or she
was not in fact resettled.” Id. § 1208.15(b). The agency bears the
burden of showing that an applicant is firmly resettled in another
USCA11 Case: 20-14704         Date Filed: 04/22/2022    Page: 5 of 5




20-14704               Opinion of the Court                         5

country, and the applicant bears the burden to rebut the agency’s
evidence or show that an exception under subsections (a) or (b)
applies. Matter of A-G-G-, 25 I. & N. Dec. 486, 501–03 (BIA 2011).
        Here, substantial evidence supports the finding that Alcima
was ineligible for asylum because he had firmly resettled in Brazil,
as the record shows that his residency in Brazil was not substan-
tially and consciously restricted, he did not stop in Brazil as a nec-
essary consequence of his flight from persecution, and he stayed
there longer than was necessary to arrange travel to the United
States.
      PETITION DENIED.